Citation Nr: 1704973	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. In that rating decision, the RO declined to reopen a previously denied claim for service connection for acquired psychiatric disability. The matter has since been transferred to the RO in Seattle, Washington.

The Veteran had a hearing before a Decision Review Officer (DRO) in February 2013. He had a hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C. in June 2015. Transcripts of both hearings are of record.

In a November 2015 decision, the Board granted reopening of the previously denied claim for service connection for acquired psychiatric disability. The Board then considered the reopened service connection claim on its merits, and denied service connection.

The Veteran appealed the Board's denial of service connection to the United States Court of Appeals for Veterans Claims (Court). In May 2016, the Court granted a joint motion for partial remand (JMPR) from the Veteran and VA (the parties), remanding for readjudication the issue of service connection for acquired psychiatric disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

At this time, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his psychiatric disability began during service. He has stated that during service he first experienced symptoms of psychiatric disability, including hearing voices.

The claims file contains considerable evidence that the Veteran has psychiatric disability. There is mixed evidence regarding the history and onset of that disability. In the JMPR that the Court granted in May 2016, the parties indicated that the Board needs to address statements by the Veteran's sister and address the question as to whether a VA examination is necessary.

In 2009 and 2010 statements, the Veteran's sister recalled that, immediately after he returned home after separation from service in 1971, she observed in him changed behavior that was paranoid, mean, volatile, and very strange. She stated that during that period a close friend of the Veteran told her that the Veteran had told him that while he was in service he began hearing voices. She reported that the Veteran also told her that he heard voices.

The Veteran was committed to a state hospital for psychiatric treatment in October 1974. A clinician made a diagnosis of acute schizophrenic episode. The treatment records reflect that the Veteran indicated that his current mental illness had been present for about six months. His mother, however, related that he had been experiencing problems for the preceding two years.

The Veteran's sister's and mother's accounts of signs of mental illness soon after service provide some support for his claim that his mental illness began during service. His claim is undermined by other information in the file, such as the lack of evidence of mental, emotional, or behavioral problems in his service treatment and personnel records.

The Court has noted that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. For purposes of determining whether an examination or opinion is warranted, the threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The record contains competent evidence that the Veteran has current psychiatric disability. Considering the Veteran's assertion that he began to hear voices during service, in combination with his family members' accounts of his disordered behavior soon after his separation from service, there is information that meets the threshold for indicating that his post-service psychiatric problems may be associated with his service. The assembled evidence leaves questions, and is not sufficient to decide the claim. The Board is remanding the case for a VA mental health professional to examine the Veteran, review the record, and provide opinions regarding the likely history of the current psychiatric disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)



	(CONTINUED ON NEXT PAGE)


1. Schedule the Veteran for a VA mental disorders examination, performed by a psychiatrist or psychologist, to address the likely history and onset of his psychiatric disability. Provide the claims file to the examiner for review. While the examiner is to review the file independently, ask the examiner to include in his or her consideration that the Veteran's service records do not reflect mental health problems, but that he later reported having heard voices during service, and his sister and mother reported his having behavioral problems soon after separation from service. Ask the examiner to examine the Veteran and provide opinions addressing the following questions:

A. Are the Veteran's symptoms and behavior during and soon after service, as later recalled by the Veteran and others, reasonably consistent with onset during service of the psychiatric disorder(s) diagnosed after service?

B. Considering the assembled records and statements, is it at least as likely as not (at least a 50 percent likelihood) that a current psychiatric disorder, to include a psychosis, had onset during the Veteran's service or within one year of service searpation?

Ask the examiner to provide clear and thorough explanations of his or her opinions.

2. Thereafter, review the expanded record and reconsider the remanded claim. If that claim remains denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




